Citation Nr: 1807069	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI) disability.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in February 2014, when it was remanded for additional development.  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a TBI.  He contends that he is entitled to service connection for residuals of a TBI due to a fall from his bunk while in service.  The record indicates that there might be outstanding military personnel records that are pertinent to the Veteran's claim that are not of record.  As reflected in his June 2017 hearing testimony, the Veteran maintains that he was informally "cussed out" due to tardiness and forgetfulness following the alleged in-service fall.  He was not sure if these actions were officially documented.  The Board observes that there are some service personnel records already associated with the claims file.  However, they do not contain any performance evaluations or disciplinary actions.  Because there might be outstanding records which may otherwise corroborate the Veteran's reported changes in duty performance after the alleged fall, the AOJ, on remand, should attempt to obtain additional service personnel records, if any.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(3).
Additionally, the Veteran's testimony indicates that there may be VA treatment records that are pertinent to the Veteran's claim that are not yet of record.  The Veteran reported that he first sought medical treatment for purported symptoms at VA facilities at the Tuskegee VA medical center (VAMC) and the Montgomery VAMC on or around 2005 or 2006.  See June 2017 hearing testimony.  The earliest post-service treatment records included in the record, however, are dated in 2009, but not earlier.  Because the Veteran's hearing testimony reflects that there might be post-service treatment records that are pertinent to his claim for service connection, the AOJ should attempt to obtain these records.  

For the reasons noted above, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration before a decision can be reached on his claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any additional military personnel records, to specifically include any performance evaluations or disciplinary actions.

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA, government, or private health care providers.  In particular:

Obtain any outstanding treatment records from the Tuskegee and Montgomery VAMCs dating from the Veteran's separation from service in 2004 to 2009, and then from August 2017 to the present.

3.  After completing the development requested in numbers (1) through (2) above, afford the Veteran a VA examination if new evidence is presented of the nature and etiology of his claimed TBI.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail. 

The examiner should respond to the following: 

For any residuals of a TBI that are identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to the Veteran's active military service, to include as due to the Veteran's claimed in-service fall.

A complete rationale for all opinions should be provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claim.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



